Opinion by
Oliver, P. J.
The only witness in this case was the sales manager of the petitioning company. It appeared that there was an honest difference of opinion between the petitioner and the appraising officials; that the witness conferred with the examiner and later testified that he told the examiner the invoice prices were those actually paid for these hats; that he believed such prices to be the proper dutiable value and therefore did not accept the values suggested by the appraiser, and that he would make a test case as he had other importations coming in at future dates. At the trial before the single judge the entered values of the importer were sustained (Reap. Dec. 4867). On appeal the division reversed the decision of the trial judge (Reap. Dec. 5131). There being nothing in the record to indicate the action of the petitioner in entering the merchandise was with any intention to deceive the appraiser or defraud the revenue of the United States the petition was granted.